MYRICK, J.
The information in this case accused the defendants of the crime of murder. The jury returned a verdict of guilty of murder in the first degree. On this appeal, two points are presented, viz.:
1. That there was not sufficient evidence that the deceased died of the wounds inflicted, to justify the verdict. Evidence was given that the defendant stabbed the deceased; a physician was called, who testified that he was not able to say whether the wounds were mortal or not, as he did not make a thorough examination, but that one of the wounds was dangerous, and there was a probability of its being fatal. We think this evidence, in connection with the fact that within four days the man died, was sufficient to justify the jury in arriving at the conclusion that he died of the wounds.
2. The transcript recites that, after argument by counsel, the court “fully instructed the jury as to all the material points of law in the case, and as to what verdicts they could find”; they retired; they returned into court, and the following occurred:
Juror: “There are some of the jurors who are not thoroughly satisfied as to the charge of the court in regard to their position in bringing in a verdict, and they want further instructions. ’ ’
The Court: “You can bring in a verdict of murder of the first or murder of the second degree—”
*208Foreman (interrupting) : “That was the instruction we wanted. ’ ’
The Court: “You can bring in either.”
Foreman: ‘ ‘ That is all we wished. ’ ’
The Court added: “If, from the evidence in the case, you find, and you are entirely satisfied, beyond a reasonable doubt, that they are the persons who killed, or aided and assisted in the killing of the deceased, at the time and in the manner charged in the information, and that they lay in wait to accomplish such killing, then you should find the defendants guilty of murder of the first degree, unless there are circumstances appearing. in the evidence to reduce it below that degree.”
It is contended that these instructions in effect instructed the jury to convict the defendants of murder, leaving to the discretion of the jurymen only the question of degree. After the court had “fully instructed the jury as to all the material points of law in the case, and as to what verdict they could find,” we see no ground for this contention to rest upon.
Judgment and order affirmed.
We concur: Thornton, J.; Ross, J.; McKinstry, J.j McKee, J.